DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: --A SEMICONDUCTOR DIVICE HAVING A CARBON CONTAINING INSULATION LAYER FORMED UNDER THE SOURCE/DRAIN--.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a second transistor including a portion of a second nanowire forming a second channel and having a greater length than that of the first channel, and second source and drain regions in contact with ends of the portion of the second nanowire, such that the second transistor is arranged between the substrate and the first transistor; and a first dielectric encapsulation layer covering at least the second source and drain regions and such that the first source and drain regions are arranged at least partly on the first dielectric encapsulation layer, and forming vertical insulating portions extending between the first and second source and drain regions while having the characteristics as recited in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892